Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Weichselbaum on March 12, 2021.
Claim 15 has been amended as follows:
-- Claim 15 (currently amended). A ceiling module for a vehicle, the ceiling module comprising:
a pivotally supported ceiling flap for covering a ceiling opening in a ceiling of the vehicle, said ceiling flap including a main outer wall;
a carrier device including a base wall retaining one or more electrical components, said carrier device having a side wall formed with a hinge opening,
said ceiling flap being pivotally supported at said hinge opening, said ceiling flap including a retention element having a hook portion with a shape bent in a hook,
and said retention element being hooked with said hook portion on an edge of said hinge opening;
said carrier device having a further side wall disposed opposite said side wall; said base wall longitudinally extending from said side wall of said carrier device to said further side wall of said carrier device;
said ceiling flap having a closed state in which all of said main outer wall of said ceiling flap extends away from said side wall in a direction and in which all of said main outer wall of said ceiling flap extends away from said further side wall in said direction. --.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617